DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the inventio of Group I (claims 1-12 and 18) in the reply filed on 08/04/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for searching and examining all of the claims because they are drawn to subject matter for which searching is likely to overlap.  This is not found persuasive because the inventive groups are classified separately and therefore each invention has attained recognition in the art as a separate subject for inventive effort, and also a field of search. The different field of search would therefore be a serious burden on the examiner if restriction is not required..
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 and 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/04/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020 and 02/15/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US Patent Publication No. 2015/0329399 A1).

	In regard to claim 1, Kumar et al. disclose a method for manufacturing a liquid fertilizer product (e.g. ammonium compound solution for use as fertilizer) [0050], comprising the steps of:
forming an ammonia-containing gas by
obtaining an organic waste feedstock (e.g. animal manure, food waste, other wastes) [0021], comprising liquid and solid fractions [0032] that contains ammoniacal nitrogen (e.g. waste material contains carbon and nitrogen, primarily in the form of ammonia) [0010],
removing suspended solids from the liquid organic waste (e.g. solid-liquid separation device) [0032] to obtain a clarified liquid organic waste (e.g. liquid waste with solid components in sizes less than 1000 microns) [0032],
heating the clarified liquid organic waste (e.g. filtrate) to a temperature above 100°F (e.g. 60-80°C) [0036], and
air stripping the clarified liquid organic waste to form the ammonia-containing gas (e.g. air is bubbled into the ammonia stripper) [0036; 0083]; and
processing the ammonia-containing gas into a condensed liquid (e.g. ammonia gas stream is scrubbed into liquid, entrained water is condensed) [0083],
whereby the liquid fertilizer product having a nitrogen content greater than 5% by weight relative to the total weight of the liquid fertilizer product is manufactured (fertilizer product with 8% nitrogen) [0050].

In regard to claims 2-3, Kumar et al. disclose a step of mixing dilution water with feedstock (e.g. liquid waste) before removing suspended solids (e.g. solid-liquid separation step) [0040]. Dilution with water is considered a step of adjusting the concentration of nitrogen in the organic waste. Alternatively, the liquid organic waste undergoes a step of adjusting the concentration of nitrogen via an anaerobic digestion process [0042; 0045].

In regard to claim 4, Kumar et al. disclose a step of removing suspended solids via microfiltration (e.g. removing suspended solids from the liquid organic waste via a filter, wherein solids in sizes greater than 1,000 microns are removed) [0032].

	In regard to claim 5, Kumar et al. disclose wherein the liquid organic waste is one of livestock manure and food waste [0021], which has been subject to anaerobic digestion [0010].

	In regard to claim 6, Kumar et al. disclose a step of air stripping the liquid organic waste without pH adjustment (e.g. no addition of acid or base is disclosed) [0036; 0083].

In regard to claim 9, Kumar et al. disclose a step of heating the clarified liquid organic waste (e.g. filtrate) to a temperature above 140°F (e.g. 60-80°C) [0036].

In regard to claim 10, Kumar et al. disclose performing a rectifier process on the condensed liquid to remove water and increase a concentration of aqueous ammonia in the liquid fertilizer product (e.g. ammonium salt solution is sent to a rectifier) [0084].

	In regard to claim 11, Kumar et al. disclose a liquid fertilizer product in the form of ammonia water mixture having an ammonia concentration greater than 10% by weight relative to the total weight of the liquid fertilizer product (e.g. at least 25% NH3) [0084].

	In regard to claim 12, Kumar et al. disclose a condensing step whereby the temperature of the ammonia-containing gas is adjusted by passing the ammonia-containing gas through a packed bed with chilled water (e.g. the gas stream is scrubbed in a counter current packed by gas scrubbing unit using cold water) [0083].

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassani et al. (US Patent Publication No. 2019/0071338 A1).

In regard to claim 18, Bassani et al. disclose a method for manufacturing a liquid fertilizer product (e.g. for the production of a nitrogen rich fertilizer; a concentrated dissolved ammonium bicarbonate liquid) [0002; 0016], comprising the steps of:
forming an ammonia-containing gas by
obtaining a solid organic waste that contains ammoniacal nitrogen (e.g. ammonia in solid organic waste) [0016], and
removing gases from the solid organic waste to form the ammonia-containing gas (e.g. removal of the ammonia from the waste thereby converting the ammonia to gaseous form) [0016]; and
processing the ammonia-containing gas into a condensed liquid (condensation of gas) [0016],
whereby the liquid fertilizer product is manufactured (e.g. the dissolved ammonium in the resulting liquid is then concentrated [0023]. When the concentration of the ammonium concentrate in the condensate is, for example 0.5% by weight, Bassani’s description of increasing concentration of the ammonium concentrate to anywhere from 1.5 to 20 times the initiation concentration of the condensate [0023], would necessarily lead to a liquid fertilizer product having a nitrogen content greater than 5% by weight relative to the total weight of the liquid fertilizer product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent Publication No. 2015/0329399 A1).

In regard to claims 7-8, Kumar et al. disclose removing suspended solids from the liquid organic waste (e.g. solid-liquid separation device) [0032] to obtain a clarified liquid organic waste (e.g. liquid waste with solid components in sizes less than 1000 microns) [0032]. This range overlaps with the claimed range of removal of suspended solids that are larger than about 0.1 micron (claim 7) and larger than about 0.02 microns (claim 8). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 22, 2022